NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on July 1, 2021. Claims 6, 12, 15 have been cancelled. Thus, claims 1-5, 7-11, 13-14, 16-21 are pending. Claims 1, 8, 14 are independent.

Information Disclosure Statement
The references listed on the information disclosure statement filed 7/1/2021 have been considered by the examiner.

Response to Arguments
Applicant’s amendments and arguments have been fully considered and persuasive. Therefore, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-5, 7-11, 13-14, 16-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Publication No. 20190271992 to Zou et al. (hereinafter “Zou”) discloses an obstacle avoidance 
 
Regarding claim 1, Zou taken singly or in combination with other prior art of record, does not disclose or teach An Unmanned Aerial Vehicle (UAV) operating method, comprising: acquiring mapping information of an operation object to be operated, the mapping information comprising a safe height, geographic position information and a spray radius, of the operation object; adjusting a flight height of the UAV to the safe height, and flying, according to the safe height, to a position corresponding to the geographic position information; and performing, at the position corresponding to the geographic position information, a spiral spraying operation on the operation object based on the spray radius; wherein performing, at the position corresponding to the geographic position information, the spiral spraying operation on the operation object based on the spray radius comprises: determining operating parameters required for the spiral spraying operation, the operating parameters comprising an initial hovering radius, a number of hovers, a pitch, and a helix angular rate, wherein the initial hovering radius is less than or equal to the spray radius, and taking the geographic position information of the operation object as a spiral center, starting to fly around with the initial hovering radius, increasing a corresponding pitch every turn, completing a operation of the operation object when the number of hovers is satisfied and/or the spray radius is reached, and during the flight, rotating a body according to the helix angular rate.

Regarding claim 8, Zou taken singly or in combination with other prior art of record, does not disclose or teach An Unmanned Aerial Vehicle (UAV) operating method, comprising: acquiring a list of an operation object to be operated, the list of the operation object comprising mapping information of at 

Regarding claim 14, Zou taken singly or in combination with other prior art of record, does not disclose or teach An automated driving integrated control system, comprising: an automated driving integrated control apparatus configured to: receive a vehicle information comprising at least an information of a current position, information of a vehicle velocity, information of a transmission gear ratio, information of a tire diameter, information of a vehicle weight, information of an output characteristic of an engine, and an information of at least one of a brake specific fuel consumption or a brake specific power consumption from a each vehicle of a plurality of vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661